Case 2:15-cv-06633-CAS-SS Document 408-19 Filed 04/10/19 Page 1 of 2 Page ID
                                 #:10077




                      EXHIBIT R
          Case 2:15-cv-06633-CAS-SS Document 408-19 Filed 04/10/19 Page 2 of 2 Page ID
         PLAINTIFF'S
                                           #:10078
  'In
  ~
           E~IBIT
  .D
  3
                                                                                                                                      GOVERNMENT

 l1•r1:"v IJIJ             _3/y~h/2.                                                                                                         EXHIBIT!
                                                    Certification of Lack of Record                                                             967
                                                                                                                                             6 Cr. 746 {PKQ
 To Whom it Ma Goncern ;

 I certiJy that the Commissioner of the Internal Revenue has custody of Federal tax reco.rd(s) filed in, or accessib~e from ,
 the office at the foHowing ad dress:
 Street address
  300 N. Los Angeles Street Mni ~ Stop I 020
 City                                                                                State                                              ZIP co-de
  LusAngdes                                                                        · CA                                                  90012
 The Cornmiss1oner of l'ntemal Revenue wou ld have the Federal tax record(s) described below, or antry( ies) pertaJn,lng to
 such rscord(s), stored at or accessib le from this address . l certify that, having made a diligen t sea rch for the described
 record(s)_no such record(s) or entry(ies) pe tai,ning to such reco,rd (s) was/were                      fou~nd .

                                                                Descrip·tion of Record(s) Sought
 Taxpayer id ent.ificat~on lnform aUon
 Taxpaye r name                                                                     Taxpayer ld~n tifi calio n Numb: r (SSN, TIN, or I IN)
 PINEBOARD HOLDINGS INC                                                               5-3838252
 Sireet address
 2425 CO ORADO AVE S                      o   205
 City                                                                               Slate
 SANTA 10NICA                                                                        CA
 Description of inrormation sought
 Fom1 l I20~ U.S.         Corp or~tio n   Income Tax Return

 As o f Dec rnb [!;f 2 7, 201 7, the Jntemal Revenue Service shows no return filed for th r fo1lmvmg periods for ~ h • bus inc:ss              "'IJ tity
 described abuv       o




Perrod(s)
December 3 i, 20 J 1              Dec,emher 3 I, 20 I :5
Dr: ·rnbcr 3 1! 20 f 2            Dt:::ectnb ~I' 3 l , 20 I 6
D "'C"mb r3I, 2U l3
 n~cernb~;    L   1. "'014
                               Affix IRS Seal horo
                                                                                    Under authority of Commissioner Delegation Order
                                                                                    11 -5 (or redefegation thereunder), I certify that the
                                                                                    forogoing Is true and correct, and t have signed this
                                                                                    certification and affixed to it the sea l of office of the
                                                                                    Internal Reve n ue   Serv~ce.

                                                                                   Name




                                                                                   Date signed



Fonn    3050 (Rev, ;}.2006)            Catalog Number     ~92 12C       publish.no.irs.gO'\r        Department of l.he Treasury- Internal Revenue     Service
